In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00046-CV
                                                ______________________________
 
 
 
                               IN THE INTEREST OF
P.D.D., A CHILD
 
 
                                                                                                  

 
 
                                         On Appeal from the 5th Judicial District Court
                                                             Bowie County, Texas
                                                      Trial Court No. 93D1350-005
 
                                                      
                                            
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM  OPINION
 
            Vickey
McAllister has filed a notice of appeal from an order involving, among other
things, an award of child support.  On
July 28, 2010, we mailed a letter to appellant’s counsel requesting that
counsel show this Court how we had jurisdiction over this appeal regarding the
untimely filing of the notice of appeal. 
The order on child support was signed February 11, 2010, and a timely
motion for new trial was filed, but the notice of appeal was not filed until
June 7, 2010.  The notice of appeal was
due to be filed within ninety days after the judgment was signed, no later than
May 12, 2010.  Tex. R. App. P. 26.1(a). 
In the absence of a timely notice of appeal, we have no jurisdiction to
hear the appeal. 
            In
our letter, we directed counsel to show this Court how we had jurisdiction and
informed him that if no response was received by August 9, 2010, the appeal
would be dismissed for want of jurisdiction. 
It is now August 11, 2010, and no response has been received.
            We
dismiss the appeal for want of jurisdiction.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
11, 2010
Date Decided:             August
12, 2010